
	
		II
		Calendar No. 486
		110th CONGRESS
		1st Session
		S. 2348
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Cornyn (for himself,
			 Mr. Graham, Mr.
			 Martinez, Mr. Isakson,
			 Mr. Sununu, Mr.
			 Roberts, Mr. Kyl,
			 Mr. Domenici, and
			 Mr. Burr) introduced the following bill;
			 which was read the first time
		
		
			November 14, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To ensure control over the United States border and to
		  strengthen enforcement of the immigration laws.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Border Security Funding
			 Act of 2007.
		2.Appropriations
			 for border security
			(a)RequirementsNot
			 later than 2 years after the date of the enactment of this Act, the President
			 shall ensure that the following are carried out:
				(1)Operational
			 control of the international border with mexicoThe Secretary of
			 Homeland Security shall establish and demonstrate operational control of 100
			 percent of the international land border between the United States and Mexico,
			 including the ability to monitor such border through available methods and
			 technology.
				(2)Staff
			 enhancements for border patrolThe United States Customs and
			 Border Protection Border Patrol shall hire, train, and report for duty 23,000
			 full-time agents.
				(3)Strong border
			 barriersThe United States Customs and Border Protection Border
			 Patrol shall—
					(A)install along the
			 international land border between the United States and Mexico at least—
						(i)300
			 miles of vehicle barriers;
						(ii)700 linear miles
			 of fencing as required by the Secure Fence Act of 2006 (Public Law 109–367), as
			 amended by this Act; and
						(iii)105
			 ground-based radar and camera towers; and
						(B)deploy for use
			 along the international land border between the United States and Mexico 4
			 unmanned aerial vehicles, and the supporting systems for such vehicles.
					(4)Catch and
			 returnThe Secretary of Homeland Security shall detain all
			 removable aliens apprehended crossing the international land border between the
			 United States and Mexico in violation of Federal or State law, except as
			 specifically mandated by Federal or State law or humanitarian circumstances,
			 and United States Immigration and Customs Enforcement shall have the resources
			 to maintain this practice, including the resources necessary to detain up to
			 45,000 aliens per day on an annual basis.
				(b)Presidential
			 progress report
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, and every 90 days thereafter until the requirements under subsection
			 (a) are met, the President shall submit a report to Congress detailing the
			 progress made in funding, meeting, or otherwise satisfying each of the
			 requirements described under paragraphs (1) through (4) of subsection (a),
			 including detailing any contractual agreements reached to carry out such
			 measures.
				(2)Progress not
			 sufficientIf the President determines that sufficient progress
			 is not being made, the President shall include in the report required under
			 paragraph (1) specific funding recommendations, authorization needed, or other
			 actions that are or should be undertaken by the Secretary of Homeland
			 Security.
				3.Appropriations
			 for border securityThere is
			 hereby appropriated $3,000,000,000 to satisfy the requirements set out in
			 section 2 and, if any amount remains after satisfying such requirements, to
			 achieve and maintain operational control over the international land and
			 maritime borders of the United States, for employment eligibility verification
			 improvements for increased removal and detention of visa overstays, criminal
			 aliens, aliens who have illegally reentered the United States, and for
			 reimbursement of State and local section 287(g) expenses. These amounts are
			 designated as an emergency requirement pursuant to section 204 of S. Con. Res.
			 21 (110th Congress).
		
	
		November 14, 2007
		Read the second time and placed on the
		  calendar
	
